
	
		II
		Calendar No. 135
		112th CONGRESS
		1st Session
		S. 382
		[Report No. 112–55]
		IN THE SENATE OF THE UNITED STATES
		
			February 17, 2011
			Mr. Udall of Colorado
			 (for himself, Mr. Barrasso,
			 Mr. Ensign, Mrs. Murray, Mr.
			 Bingaman, Mr. Bennet,
			 Mr. Risch, Mrs.
			 Shaheen, Mr. Enzi,
			 Mr. Heller, Mrs. Feinstein, and Ms.
			 Cantwell) introduced the following bill; which was read twice and
			 referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			August 30 (legislative day, August 2), 2011
			Reported under authority of the order of the Senate of
			 August 2, 2011, by Mr. Bingaman, without
			 amendment
		
		A BILL
		To amend the National Forest Ski Area Permit Act of 1986
		  to clarify the authority of the Secretary of Agriculture regarding additional
		  recreational uses of National Forest System land that is subject to ski area
		  permits, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Ski Area Recreational Opportunity
			 Enhancement Act of 2011.
		2.PurposeThe purpose of this Act is to amend the
			 National Forest Ski Area Permit Act of 1986 (16 U.S.C. 497b)—
			(1)to enable
			 snow-sports (other than nordic and alpine skiing) to be permitted on National
			 Forest System land subject to ski area permits issued by the Secretary of
			 Agriculture under section 3 of the National Forest Ski Area Permit Act of 1986
			 (16 U.S.C. 497b); and
			(2)to clarify the
			 authority of the Secretary of Agriculture to permit appropriate additional
			 seasonal or year-round recreational activities and facilities on National
			 Forest System land subject to ski area permits issued by the Secretary of
			 Agriculture under section 3 of the National Forest Ski Area Permit Act of 1986
			 (16 U.S.C. 497b).
			3.Ski area
			 permitsSection 3 of the
			 National Forest Ski Area Permit Act of 1986 (16 U.S.C. 497b) is amended—
			(1)in subsection
			 (a), by striking nordic and alpine ski areas and facilities and
			 inserting ski areas and associated facilities;
			(2)in subsection
			 (b), in the matter preceding paragraph (1), by striking “nordic and alpine
			 skiing operations and purposes” and inserting “skiing and other snow sports and
			 recreational uses authorized by this Act”;
			(3)by redesignating
			 subsections (c) and (d) as subsections (d) and (e), respectively;
			(4)by inserting
			 after subsection (b) the following:
				
					(c)Other
				Recreational Uses
						(1)Authority of
				SecretarySubject to the terms of a ski area permit issued
				pursuant to subsection (b), the Secretary may authorize a ski area permittee to
				provide such other seasonal or year-round natural resource-based recreational
				activities and associated facilities (in addition to skiing and other
				snow-sports) on National Forest System land subject to a ski area permit as the
				Secretary determines to be appropriate.
						(2)RequirementsEach
				activity and facility authorized by the Secretary under paragraph (1)
				shall—
							(A)encourage outdoor
				recreation and enjoyment of nature;
							(B)to the extent
				practicable—
								(i)harmonize with
				the natural environment of the National Forest System land on which the
				activity or facility is located; and
								(ii)be located
				within the developed portions of the ski area;
								(C)be subject to
				such terms and conditions as the Secretary determines to be appropriate;
				and
							(D)be authorized in
				accordance with—
								(i)the applicable
				land and resource management plan; and
								(ii)applicable laws
				(including regulations).
								(3)InclusionsActivities
				and facilities that may, in appropriate circumstances, be authorized under
				paragraph (1) include—
							(A)zip lines;
							(B)mountain bike
				terrain parks and trails;
							(C)frisbee golf
				courses; and
							(D)ropes
				courses.
							(4)ExclusionsActivities
				and facilities that are prohibited under paragraph (1) include—
							(A)tennis
				courts;
							(B)water slides and
				water parks;
							(C)swimming
				pools;
							(D)golf courses;
				and
							(E)amusement
				parks.
							(5)LimitationThe
				Secretary may not authorize any activity or facility under paragraph (1) if the
				Secretary determines that the authorization of the activity or facility would
				result in the primary recreational purpose of the ski area permit to be a
				purpose other than skiing and other snow-sports.
						(6)Boundary
				determinationIn determining the acreage encompassed by a ski
				area permit under subsection (b)(3), the Secretary shall not consider the
				acreage necessary for activities and facilities authorized under paragraph
				(1).
						(7)Effect on
				existing authorized activities and facilitiesNothing in this
				subsection affects any activity or facility authorized by a ski area permit in
				effect on the date of enactment of this subsection during the term of the
				permit.
						;
				
			(5)by striking
			 subsection (d) (as redesignated by paragraph (3)), and inserting the
			 following:
				
					(d)RegulationsNot
				later than 2 years after the date of enactment of this subsection, the
				Secretary shall promulgate regulations to implement this
				section.
					;
				and
			(6)in subsection (e)
			 (as redesignated by paragraph (3)), by striking the National
			 Environmental Policy Act, or the Forest and Rangelands Renewable Resources
			 Planning Act as amended by the National Forest Management Act and
			 inserting the National Environmental
			 Policy Act of 1969 (42 U.S.C. 4321 et seq.) and the Forest and
			 Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1600 et
			 seq.).
			4.EffectNothing in the amendments made by this Act
			 establishes a legal preference for the holder of a ski area permit to provide
			 activities and associated facilities authorized by section 3(c) of the National
			 Forest Ski Area Permit Act of 1986 (16 U.S.C. 497b(c)) (as amended by section
			 3).
		
	
		August 30 (legislative day, August 2), 2011
		Reported without amendment
	
